984 A.2d 67 (2009)
294 Conn. 918
RED 11, LLC
v.
CONSERVATION COMMISSION OF the TOWN OF FAIRFIELD et al.
Supreme Court of Connecticut.
Decided December 9, 2009.
Anne D. Peterson, New Haven, in support of the petition.
Noel R. Newman, Fairfield, Edward V, O'Hanlan and Thomas J. Donlon, Stamford, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 117 Conn.App. 630, 980 A.2d 917 (2009), is denied.
ROGERS, C.J., did not participate in the consideration of or decision on this petition.